Young, J.
(dissenting in part). I concur in the foregoing opinion, except in the conclusion that the failure of the assess- or to verify the assessment roll does not render a tax sale based *395thereon invalid, and that the assessment is a mere irregularity and is cured by section 1363, Rev. Codes of 1899.
The verification required by section 1319 of that Code (section 43, c. 136, p. 371, Laws 1897) and under which the alleged tax was laid, is identical with that required in the 1890 revenue law (section 41, c. 133, p. 391, Laws 1890), and is in no material respect different from section 1551, Comp. Laws 1887, which was construed and applied in Eaton v. Bennett, 10 N. D. 346, 87 N. W. 188. There has been no change in the statute since the decision in Eaton v. Bennett, which indicates an intention on the part of the legislature that this provision should be given a different construction. In construing this provision in that case, this court held, upon mature deliberation, that it is mandatory; that the verification is an essential part of the assessment, and that the assessment is not complete without it; that it is required for the benefit of the taxpayer; that its omission renders the tax void; and that it cannot be cured or barred by a statute of limitations. The court, speaking through Chief Justice Wallin, said: “This section of the statute is mandatory in its terms, and was obviously designed to safeguard the interests of the taxpayer. This is its sole design and purpose. It has no bearing whatever upon the matter of expediting or facilitating the dispatch of public business. Under the law the taxpayer is entitled to have his own property and all other property in his taxing district officially valued by an assessor, who acts under the sanction of an oath, and the legislature has carefully framed a form of oath which the assessors are required to attach to their work when the same is completed and returned. There are many cases holding that the omission to annex to the roll the prescribed affidavit and certificate is a fatal omission, which goes to the groundwork of the tax, and hence one which defeats the jurisdiction to lay the tax; and cases are not wanting which hold that where the assessor, in annexing the affidavit to the roll, has omitted therefrom some material averment prescribed by sovereign authority, such omission is fatal to the tax. Mandatory provisions — and those intended solely for the benefit of the taxpayer are mánadtory — must be substantially complied with by the officials who attempt to impose the tax burden upon the citizen; and the omission to do so, under the decided weight of authority, is fatal to all proceedings based upon such attempted taxation, including tax certificates and deeds'issued thereon pursu*396ant to a sale for such pretended taxes. Nor will the statute of limitations begin to run in favor of a tax deed based upon such attempted taxation. The rule that mandatory provisions of the statute must be substantially observed by taxing officers, and that the disregard or violation of such provisions is fatal to the tax and defeats the jurisdiction of the taxing officers is well settled in this state, and has become, therefore, practically a rule of property, and hence a rule which this court is bound to uphold until the same has been modified by constitutional legislation. The authorities cited will fully sustain the following propositions: First. That a valid assessment evidenced by an official return is essential to a valid tax, and that fatal defects in the record of an assessment cannot be aided by evidence aliunde. Second. A tax deed based on a void assessment is itself void, and does not operate to start running the statute of limitations. Third. Where the statutes require an assessor to authenticate his assessment roll by annexing thereto an affidavit in prescribed form, it will be fatal to omit such affidavit of authentication.
I am satisfied from an examination of the cases cited in the opinion, and of many others, that the construction announced in the above case represents the better view and the prevailing and almost universal construction given to similar statutes. The question was directly involved in Martin v. Barbour (C. C.) 34 Fed. 701, a case arising in Arkansas, and the United States Circuit Court held that the failure to verify was fatal to the tax and was not cured by the statute of limitations. The decision upon these points was expressly affirmed by the Supreme Court in Martin v. Barbour, 140 U. S. 634, 11 Sup. Ct. 944, 35 L. Ed. 546. The case, although persuasive and supporting our conclusion in Eaton v. Ben-net, is not necessarily controlling, for the question as to what method shall be pursued in assessing property, and when and how it shall be laid, is essential^ a state question, which is settled by state legislation, and the federal courts, as a rule, merely follow the construction placed thereon by the state courts. Castillo v. McConnico, 168 U. S. 674, 18 Sup. Ct. 229, 42 L. Ed. 622. The question, in my opinion, is -purely one as to the construction of the statute. There is no constitutional provision, state or federal, which declares what shall constitute an assessment. Our constitution makes it the duty of the legislature to enact laws for raising revenue. The matter of providing for the assessment is left to the *397legislature. This includes, among other things, the power of designating an officer to make it, the time when it shall be made, and the manner in which it shall be made — subject, of course, to the underlying prohibition that it could not provide for an assessment which, in its very nature, lacks the' fundamental elements of an assessment.
I agree with the majority that the legislature had the power to provide a different mode for assessing property: It could have provided a different method of authenticating the roll, and I think that it could also have provided that the assessment should not be made under oath, and that it should not be authenticated, although such a course would deprive the taxpayer of an important safeguard. Still, this does not meet the question at issue, for the question is not whether the legislature could have passed a law omitting the verification, for it has not done so, but it is whether a statute which requires a verification is mandatory or directory; whether this provision is for the benefit of the taxpayer, or is merely a provision for the guidance of the taxing officers. If it is mandatory, as this court has heretofore held, an assessment made in disregard of it is void, and the command of the legislature contained in section 1263, that sales shall not be set aside on any other grounds than those therein stated is utterly unavailing as to a sale made upon such an assessment. To sanction the application of the section to such sales is to approve an attempted usurpation of judicial power by the legislature, and to deprive the landowner of his property without due process of law, for I assume that it will be admitted that he has a right to the protection of all laws enacted for his benefit. That the provision requiring the assessment to be made and returned under the sanction of an oath is for his benefit, has been authoritatively settled in this state, if it is possible for a court of last resort to settle anything. So far as any opinions were expressed prior to the decision in Eaton v. Bennett, they were in harmony with the construction contained in the language I have quoted from the opinion in that case. The subsequent case of Douglas v. City of Fargo, 13 N. D. 467, 101 N. W. 919, assumed the correctness of the decision in Eaton v. Bennett. In that case certain tax certificates were attacked upon the ground that the assessment roll was not verified. This court assumed that both the tax and sale were illegal for that reason, and that the plaintiff would have been entitled to the relief he *398sought, but for his failure to do equity. The case did not turn upon the question as to whether the tax was legal or illegal. The court assumed that, as a basis for acquiring time, it was illegal, but held that that fact alone did not relieve the tax debtor from making tender of the amount justly due, adopting the Wisconsin rule that in such cases, “unless it is clearly shown that the illegal tax is also unequal, inequitable and unjust, relief will only be granted upon the condition that the irregular and illegal tax should be first paid.” Fifield v. Marinette, 62 Wis. 532, 22 N. W. 705. It is clear that in determining whether payment or tender shall be required as a condition for relief, the controlling question is not whether the tax is legal, but whether it is just and equitable, and in determining this, the court is governed by equitable rules and is not bound by the requirements of the law under which the tax is laid. The rule is entirely different in determining the question of title, for in all such cases, the rights of the purchaser rest solely upon the statute and the proper observance of its provisions by the officers charged with its execution. Fie buys under the rule caveat emptor. No equitable considerations operate in his favor. Fie must look to the law as the sole source of his title. If there is a failure to comply with a provision enacted for the benefit of the taxpayer, he is entitled to its protection. I find no sufficient reason for overruling Eaton v. Bennett. It affords a measure of protection to taxpayers. It gives him the assurance that his property has been valued for the purpose of taxation under the sanction of an oath, and it enables him to know with certainty that the document purporting to contain the description and valuation of his property is the official assessment, a condition which would not exist if the assessment rests in an unauthenticated and fugitive written statement.
The interests of property owners are entitled to consideration and to accord it to them does no injustice either to the public or tax purchaser. This court has established the rule that in all cases where it is attempted to set aside tax sales and tax deeds, relief will not be granted until the tax justly due shall first be paid or tendered. Douglas v. City, 13 N. D. 467, 101 N. W. 919, and Powers v. Bank, and State Finance Co. v. Beck, in which the opinions have just been handed down. The rule established in these cases affords ample protection to the public and to tax purchasers as well. Property owners are not only required to pay legal *399taxes, but also illegal taxes, unless they are also inequitable and unjust. I am not in favor of going further and withdrawing from property owners, when the question of title is involved and by a change of construction, the protection of a provision of the stature enacted for their benefit. But aside from the correctness of the construction announced in Eaton v. Bennett, it should be adhered to under the rule of stare decisis. It has been accepted and acted upon as settled law by taxing officers, by taxpayers, by tax purchasers, and the public generally and the magnitude and multiplicity of the interests involved forbid an unsettling of the law by announcing a different construction. If there is one rule of construction which more than another is binding upon the courts it is that a deliberate construction of a statute and particularly one relating to taxation, should be followed. “The judicial interpretation of a statute becomes a part of the statute law, and a change of it is in practical effect the same as a change of the statute. Where, therefore a decision or series of decisions has become a rule of property, it is evident that justice and reason require it to be adhered to so long as the statute upon which it is based remains unchanged.” Endlich on Interpretation of Statutes, 363, and cases. Sutherland on Statutory Const, section 310. See, for further statements of this rule, Bellows v. Parsons, 13 N. H. 256; Lessee of Hannel v. Smith, 15 Ohio, 134-139; Kneeland v. City, 15 Wis. 454, 691. A mere change of opinion is not a sufficient ground for overturning a previous construction. This was well stated by Judge Paine in the case last cited, in speaking of the binding force of a former construction of a revenue law : “It is no justification to demonstrate that the first decision was incorrect. If it Were, I think we should have such justification here. For, that a rule taxing different kinds of property at different rates is not a uniform rule, has always seemed to me a proposition too plain for argument. But a proposition appears plain to one mind and its converse equally plain to another. Experience teaches the necessity of recognizing this fact, and the philosophy of the law, which requires that rules of property, once settled by judicial decision shall not be disturbed, is founded upon it. The question in such cases is not whether the first decision was correct, but whether a decision has been made, and business conducted on the faith of it. When this has been done, it would be difficult to imagine a case where a court would be justified in reopening the question *400that had been decided. There must be an end somewhere. ‘The world waits and listens for the judicial determination, and then acts accordingly.’ Men have the right to rely with certainty upon the decision of the highest tribunal in the state,' in matters where their business is to be regulated by such decision. * * *”
(109 N. W. 350.)
The power of the legislature to provide a different mode of assessment is conceded. But until it is so changed, the provision in question which has been construed as one for the benefit of the taxpayer, should be given effect according to its settled construction, and should not be changed by judicial construction. A change by the legislature operates prospectively and without injury, but not so as to a change by judicial construction.
In my opinion, and for the reasons stated, the case of Eaton v. Bennett should not be overruled.